ON PETITION FOR REHEARING.
It is perhaps proper to state that our investigations, based upon a petition for a rehearing filed by the intervener, have led us to a conclusion upon a feature of the case not discussed by counsel upon the original argument, which is entirely at variance with our first impressions. We refer to that feature of the judgment entered below directing that the entire property described in the mortgage, embracing both real estate and personal property, should be sold in a lump, and possession thereof given to the purchaser at once, as in the case of personal property, and that *380no redemption from such sale could be made. Our first impression was, and we so- held in the original opinion, that a sale such as that directed by the judgment below could not, in view of .the statutory right of redemption given in case of judicial sales of real estate, be upheld as a legal sale. Our first impressions upon this aspect of the case have been wholly changed and reversed ■after the consideration of authority which we regard as conclusive , upon the point. See Farmers’ Loan & Trust Co. v. Iowa Water Co., 78 Fed. Rep. 881; Hammock v. Trust Co., 105 U. S. 77; Simmons v. Taylor, 38 Fed. Rep. 682-694; National Foundry & Pipe Works v. Oconto Water Co., 52 Fed. Rep. 43-45, affirmed in 7 C. C. A. 603, 59 Fed. Rep. 20; Columbia Finance & Trust Co. v. Kentucky Union Ry. Co., 9 C. C. A. 264, 60 Fed. Rep. 794. A number of the cases cited arose in states where a statutory right of redemption upon sales of real estate on judicial process is given as clearly as it is given in this state, and yet the cases cited are unanimous •in holding that property such as that embraced in the mortgage under consideration may and should be sold in a lump, as in the case of personal property, without the equity of redemption. The very cogent reasoning upon which this apparently anomalous ruling is based is well epitomized in an opinion by Judge Jenkins in one of the cases cited (see 52 Fed. Rep. 43,) which was a waterworks case. The learned judge said: “The plant must be treated as an entirety with respect to any sale under judicial process. The defendant is a quasi public corporation. The plant is an integer. Separation of the parts would destroy the efficiency of the whole, working destruction to all interests concerned. The structure here is of the class of which canals, street railways, railroads, telegraph, telephone, electric light, and gas plants are examples, and can only be dealt with as an entirety,” — citing a large number of authorities. The Bismarck Water Company is not merely a private enterprise. It is also a .corporation of a quasi public character, and has peculiar relations and duties with respect to the public. The property and franchise described in the mortgage, while primarily consist*381ing of both real estate and personal property, is so blended together and reciprocal in its uses that to divide it and sell each part separately — one part with and one part without the right of redemption — would destroy or greatly impair the value of the same, to the serious detriment of both public and private interests. Such property is not exclusively real estate, and hence not within the scope of the statute giving an equity of redemption after its sale by judicial process. It must follow, therefore, from established principles of law, that upon a sale of the plant in question, and a delivery of a deed to the purchaser pursuant to the judgment as entered below, the purchaser at such sale will be entitled to the immediate possession of all the plant, as in cases of a judicial sale of personal property, and will, by virtue of such sale and deed, be and become the absolute owner of the plant, free and clear from any right of redemption Nor, after such deed is delivered, will any further assurance of title be necessary. All the judges concurring.
(71 N. W. Rep. 608.)